Title: To Thomas Jefferson from Elkanah Watson, 18 October 1803
From: Watson, Elkanah
To: Jefferson, Thomas


          
            
              
                Sir
              
            
            Albany. 18th Oct 1803
          
          As few Americans have tho’t proper to Submit their observations & travels in other Countries to the press; my Short Tour in Holland was on that account Considered Interesting, & I Submitted to its publication Several years ago, without however being at that time Known as the Author.
          But Since the fact has become Notorious, will you Sir, do me the honer to accept, the Inclosed little essay as a Small token of my profound Respect & Veneration
          
            
              Elkanah Watson
            
          
         